Citation Nr: 0812112	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-08 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served in the Philippine Guerrillas from January 
1, 1945, to September 26, 1945.  He died in January 1997; the 
appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila.

The Board notes that although the appellant requested a Board 
hearing in her March 2006 substantive appeal (VA Form 9), she 
specifically withdrew her request in an August 2007 letter, 
signed by her.  There are no other outstanding hearing 
requests of record.


FINDINGS OF FACT

1.  The veteran died in January 1997; the immediate cause of 
the veteran's death was severe pneumonia, and the antecedent 
cause of his death was PTB (pulmonary tuberculosis). 

2.  During the veteran's lifetime, service connection was not 
established for any disability.

3.  Neither pneumonia nor PTB was present in service or 
within a year of discharge, and neither is etiologically 
related to service.  


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active duty, nor may such incurrence or 
aggravation be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that she submit any pertinent evidence in her 
possession, by letter mailed in June 2005, prior to its 
initial adjudication of the claim.  Although notice of the 
type of evidence necessary to establish an effective date for 
service connection was not sent until March 2007, the Board 
finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the cause of the veteran's death.  
Consequently, no effective date will be assigned, so the 
failure to provide earlier notice with respect to that 
element of the claim was no more than harmless error.

The Board also notes that efforts were made to obtain service 
records for the veteran, as recorded in an August 2005 RO 
memorandum, and a formal finding of unavailability of service 
records was made at that time.  The appellant has not 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  

The Board acknowledges that no VA medical opinion has been 
obtained in response to this claim, but has determined that 
VA has no obligation to provide such an opinion in this case.  
In this regard, the Board notes that the certificate of death 
provides adequate information concerning the causes of the 
veteran's death.  There is no medical evidence suggesting the 
presence of pneumonia or pulmonary disability in service or 
until years thereafter, and the medical opinion of record 
suggesting that the veteran's pulmonary tuberculosis was 
related to service is speculative.  In the Board's opinion, 
any medical opinion linking the cause of the veteran's death 
to service would necessarily be speculative in nature and 
therefore would not support a grant of service connection.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the appellant.  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110.  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period 
of war and manifests active pulmonary tuberculosis to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection for the cause of the veteran's death is 
warranted if a disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related thereto.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

At the outset of its discussion, the Board observes that 
there is no competent medical evidence of record showing that 
pneumonia was present in service or until years thereafter, 
and the appellant does not appear to so contend.  

The Board also notes that a claim of entitlement to service 
connection for tuberculosis was filed by the veteran during 
his lifetime, and was denied in a November 1953 decision.  
However, a claim for service connection for the cause of 
death is treated as a new claim, regardless of the status of 
adjudication of service-connected disability claims brought 
by the veteran before his death.  Lathan v. Brown, 7 Vet. 
App. 359 (1995); 38 C.F.R. § 20.1106 (2001).

It appears to be the appellant's contention for purposes of 
this appeal that the veteran incurred pulmonary tuberculosis 
in service or within a year of discharge.  An October 1950 
letter from the veteran attests to his hospitalization during 
the war and his diagnosis with pulmonary tuberculosis.  
However, while the veteran was competent to describe his 
symptoms, his statement alone is insufficient to establish a 
diagnosis of PTB.  Moreover, the veteran's account of what a 
physician purportedly said, filtered as it is through a 
layperson's sensibilities, is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

The record in fact contains no medical evidence suggesting 
pulmonary tuberculosis was present in service or until more 
than one year thereafter.

The principal piece of medical evidence submitted in support 
of the appellant's claim provides an alternative theory of 
causation.  In a February 2006 certificate from Municipal 
Health Officer, Dr. E.C.R., the opinion is stated that, 
"[c]onsidering a situation during a certain war from [which] 
you could either don't have enough food to eat or you don't 
have enough food to take these could lead to undernourishment 
[which ]later lessen your resistance to any disease [and] 
lower your immunity.  [T]hese could have the cause why [the 
veteran] developed [chronic obstructive lung disease] due to 
Koch's pneumonia (PTB pneumonia).  [F]urthermore there may 
not have been enough medicines during those war days."  

The Board attaches little probative weight to the opinion of 
E.C.R. because it is inherently inconclusive.  The operative 
terminology in this opinion in terms of nexus is phrased as 
"could have."  Such language is inconclusive at best and 
naturally includes the corollary, that the asserted wartime 
deprivations might not have caused the veteran's lung 
disease.  The Court has held that medical evidence which 
merely indicates that a particular disorder "may or may not" 
exist or "may or may not" be related, is too speculative in 
nature to establish the presence of said disorder or the 
relationship thereto.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

The Board finds that the most probative evidence in this case 
comes from 40-year delay between the veteran's 1953 denial 
and the onset of symptoms that ultimately resulted in his 
death.  In an April 2005 letter, E.C.R. stated that he had 
treated the veteran since 1993 for respiratory symptoms.  
Prior to this, there is no medical evidence whatsoever.  In 
the Board's view, this extended period without evidence of 
symptoms or treatment outweighs the statements of the 
appellant and veteran, as well as the inconclusive opinion of 
E.C.R.  Accordingly, the Board concludes that the 
preponderance of the evidence is against this claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


